Citation Nr: 0834750	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than April 9, 
2003, for the assignment of a 100 percent disability rating 
for the veteran's service-connected schizophrenia, for 
accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death or under 38 U.S.C. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
April 2005 which denied service connection for the cause of 
the veteran's death and denied service connection for the 
cause of the veteran's death; and March 2006 which denied 
DIC.  The appellant is the veteran's mother.

In July 2007, the appellant testified before the undersigned 
at a travel board hearing held at the RO.


FINDINGS OF FACT

1.  In a July 1975 decision, the RO granted service 
connection for schizophrenia, and awarded a 30 percent 
disability rating, effective August 20, 1974, which was 
appealed by the veteran.

2.  In a November 1976 decision, the Board upheld the 30 
percent rating for schizophrenia.  The veteran did not appeal 
that decision which is now final.

3.  Neither the veteran nor the appellant have raised a 
motion of entitlement to revision of the November 1976 Board 
decision based upon clear and unmistakable error (CUE).

4.  On July 9, 1999, the RO received an informal claim for an 
increased rating for schizophrenia.

5.  In a May 2002 decision, the RO denied a rating higher 
than 30 percent for the veteran's schizophrenia.  The veteran 
did not appeal that decision.

6.  Neither the veteran nor the appellant have raised a claim 
of entitlement to revision of the May 2002 rating decision 
based upon clear and unmistakable error (CUE).

7.  On April 9, 2003, the RO received additional evidence in 
support of the veteran's increased rating claim for 
schizophrenia.

8.  In a June 2004 rating decision, the RO increased the 
veteran's disability rating from for schizophrenia from 30 to 
100 percent disabling, effective May 5, 2003.  The veteran 
did not appeal that decision.

9.  Many years after service, the veteran developed a 
myocardial infarction from which he died in December 2004.  
This condition was not caused by any incident of service.

10.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

11.  At the time of the veteran's death, service connection 
was in effect for schizophrenia which was rated as 100 
percent disabling since April 9, 2003..

12.  The appellant's Application for Dependency and Indemnity 
Compensation, and Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in January 18, 2005, 
within one year of the veteran's death.

13.  In an April 2005 rating decision, the RO found that the 
June 2004 decision that assigned an effective date of May 5, 
2003, was clearly and unmistakably erroneous and assigned an 
earlier effective date of April 9, 2003.

14.  There is no medical evidence of record dated earlier 
than April 9, 2003, which demonstrates that the veteran would 
be entitled to a 100 percent disability rating for his 
service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  The criteria for an effective date earlier than April 3, 
2003, for the assignment of a 100 percent rating for service-
connected schizophrenia have not been met.  38 U.S.C.A. 
§§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

3.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.5, 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

With respect to the appellant's claims for service connection 
for the cause of the veteran's death and DIC, in January 2005 
and January 2006, prior to the initial adjudication of the 
claims, the appellant was notified of the evidence not of 
record that was necessary to substantiate the claims.  She 
was told that she needed to provide the names of persons, 
agency, or company who had additional records to help decide 
her claims.  She was informed that VA would attempt to obtain 
review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Here, the Board 
acknowledges that the notices sent to the appellant in 
January 2005 and January 2006 do not meet the requirements of 
Hupp v. Nicholson and are not sufficient as to content and 
timing, creating a presumption of prejudice.  However, in 
frequent correspondence from the appellant and her 
representative during the course of the appeal, the appellant 
demonstrated actual knowledge that her son had a service-
connected disability rated as 100 percent disabling at the 
time of his death.  Therefore, such presumption of prejudice 
has been overcome.

With respect to the appellant's claim for an effective date 
earlier than April 9, 2003, for the assignment of a 100 
percent disability rating for the veteran's service-connected 
schizophrenia, the RO did not provide the appellant with any 
notice of the information and evidence necessary to 
substantiate her claim, nor did it inform her of any 
information or evidence concerning earlier effective dates, 
nor of any evidence and information that she was expected to 
provide.  The letter notifying her of the denial of her claim 
additionally did not inform her of the requirements of 
38 C.F.R. § 4.130, Diagnostic Code 9204.  As a result, the 
notice provided to the appellant failed to satisfy all of the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  These errors are presumed prejudicial unless the 
purpose of the notice requirements was not frustrated.  The 
purpose of the notice requirements is not frustrated where it 
is demonstrated that (1) any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  38 U.S.C.A. § 7261(b)(2); Sanders v. 
Nicholson, 487 F.3d 881 (2007); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is not entitled to an 
effective date earlier than April 9, 2003, for the assignment 
of a 100 percent disability rating for the veteran's service-
connected schizophrenia as a matter of law, she was not 
prejudiced by the any notice errors pursuant to 38 U.S.C.A. 
§ 5103(a) or the applicable case law.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (the purpose of § 5103(a) notice is not 
frustrated and the claimant is not prejudiced when the 
benefit sought cannot be awarded as a matter of law); Valiao 
v. Principi, 17 Vet. App. 229 (2003) (determining that a 
notice error was nonprejudicial where appellant was not 
entitled to benefits as a matter of law).  In this case, 
there is no prejudice because the competent medical evidence 
does not show that the veteran was entitled to a 100 percent 
rating prior to April 9, 2003.  Thus, a remand for further 
development could not possibly change the outcome of the 
decision, and it is not prejudicial to proceed to finally 
decide the issue discussed in this decision.  Valiao v. 
Principi, 17 Vet. App. 229 (2003).

The veteran was given notice of what type of information and 
evidence she needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date in May 2007.  Therefore, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the appellant's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the appellant's claim for service 
connection for the veteran's cause of death, the Board finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service that caused, 
hastened, or substantially or materially combined to cause 
death.  38 C.F.R. § 3.159(c) (4) (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Cause of Death

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for cardiovascular-renal disease 
and psychoses if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in December 2004.  The certificate of death 
provides that the immediate cause of death was myocardial 
infarction the antecedent cause of ischemic heart disease 
with an underlying cause of chronic schizophrenia.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

While the veteran's service medical records reflect treatment 
for schizophrenia, they are void of findings, complaints, 
symptoms, or diagnoses attributable to a myocardial 
infarction or ischemic heart disease.  An August 1965 
enlistment examination report and August 1971 and June 1971 
re-enlistment examination reports reflect normal clinical 
evaluations of the lungs and chest, heart, and vascular 
system.

A December 2004 private medical report from Dr. R. S. A. 
indicates that the veteran became overweight due to excessive 
eating of high fat foods and a high salt diet which could 
have been a contributing factor to the recent onset of his 
acute myocardial insufficiency.  His diagnoses included 
chronic progressive schizophrenic disorder; uncontrolled 
stage II hypertension; and uncontrolled and acute myocardial 
insufficiency.

Private treatment records from the veteran's private 
physician Dr. F. D. I. include a February 2005 medical 
certificate which states he was treated him from March 1992 
to December 2004 and that he was diagnosed with chronic 
schizophrenia and ischemic heart disease.  Certification 
dated in February 2005 indicates that the veteran died of 
myocardial infarction with ischemic heart disease and chronic 
schizophrenia and that he was diagnosed with ischemic heart 
disease six months prior to his death.  The physician opined 
that the myocardial infarction could have resulted when the 
arterial blood flow to the myocardium was suddenly decreased 
or interrupted and that the coronary occlusion could be 
secondary to thrombus.  In May 2005, the physician opined 
that the veteran died of ischemia as a complication of his 
chronic schizophrenia.  He explained that the ischemic heart 
disease was a complication of his chronic mental illness and 
a lifestyle disease which the veteran acquired out of his 
mental illness.

In January 2006, a VA psychiatrist reviewed the veteran's 
claims folder and opined that chronic schizophrenia is a 
functional mental disorder that primarily affects one's 
cognitive functions, therefore, disrupting an individual's 
thought process thus leading to a state of psychosis.  The 
psychiatrist stated that the veteran's death at the age of 59 
was not considered premature and that at such a chronological 
age, his health status was subjected to a lot of 
multifactorial changes that could contribute or lead to death 
due to myocardial infarction.  The psychiatrist opined that 
to further insist that schizophrenia led to a "lifestyle 
disease" that precipitated a myocardial infarction is to 
merely provide a personal speculation that cannot be 
substantiated with any objective supportive findings.  In a 
January 2006 addendum, the psychiatrist explained that it is 
less likely that schizophrenia contributed significantly to 
cause the veteran's death.  Finally, the psychiatrist 
concluded that schizophrenia did not contribute significantly 
to the veteran's myocardial infarction.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the January 2006 VA opinion is the most persuasive 
evidence.  The opinion that it is less likely that 
schizophrenia contributed significantly to the veteran's 
death and did not significantly contribute to his myocardial 
infarction was made by a VA examiner based upon a review of 
the claims file which included the February 2005 and May 2005 
private opinions from Dr. F. D. I. and is supported by a 
thorough and well-reasoned rationale.

The Board has considered the positive opinion expressed by 
Dr. F. D. I. in February 2005 and May 2005 that the veteran 
died of ischemia as a complication of his chronic 
schizophrenia.  However, while this opinion has probative 
value, it was not rendered based on a thorough review of the 
entire claims file and is unsupported by supporting clinical 
data which make it less probative.  The weight of the 
evidence does not show that the veteran's service-connected 
schizophrenia substantially or materially contributed to his 
death, or show that his myocardial infarction or ischemic 
heart disease began in service, or in any way link the 
conditions to his service.

The veteran's post-service medical records are negative for 
any evidence of a myocardial infarction or ischemic heart 
disease within one year of separation from active duty.  In 
fact, the veteran was not diagnosed with a myocardial 
infarction until almost thirty years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this case, the medical evidence of record does not 
show that the myocardial infarction or ischemic heart disease 
that caused the veteran's death was incurred in or aggravated 
by service.  While the evidence of record shows that 
schizophrenia, which was also listed as an underlying cause 
of death on the death certificate, was incurred in or 
aggravated by service, there is a competent medical opinion 
record that states that the veteran's schizophrenia did not 
contribute to his myocardial infarction.  Finally, there is 
no competent medical opinion of record relating the veteran's 
cause of death to his service.

The Board has considered the appellant's assertions that her 
son's death was a result of his service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her son's death 
was related to his service.

The medical evidence of record does not show that the 
myocardial infarction that caused the veteran's death, or the 
ischemic heart disease which was also listed as a cause of 
death on the death certificate, were incurred in or 
aggravated by the veteran's service.  Furthermore, the 
competent medical evidence does not show that the veteran's 
service-connected schizophrenia contributed substantially or 
materially to his death.  In the absence of competent medical 
evidence relating the veteran's causes of death to his 
service, the claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Earlier Effective Date

The appellant contends that the veteran is entitled to an 
effective date earlier than April 9, 2003, for the assignment 
of a 100 percent disability rating for schizophrenia, for 
accrued benefits purposes.  Specifically, the veteran 
contended and the appellant now contends that the veteran is 
entitled to an effective date of July 9, 1999, the date of a 
claim for an increased rating.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date.  Otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).
However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In these cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 (1998).

A July 1975 RO decision granted service connection and 
assigned a 30 percent disability rating for the veteran's 
schizophrenia, effective August 20, 1974.  The RO received a 
claim for an increased rating on July 9, 1999, but denied a 
rating higher than 30 percent in a May 2002 rating decision.  
On April 9, 2003, the veteran submitted additional medical 
evidence in support of an increased rating for schizophrenia.  
A June 2004 RO decision assigned a 100 percent disability 
rating, effective May 5, 2003.  However, an April 2005 RO 
decision found that the June 2004 decision was clearly and 
unmistakably erroneous and assigned a 100 percent disability 
rating for schizophrenia, effective April 9, 2003, the date 
medical evidence in support of the claim for the increased 
rating was received.

While the RO found that the veteran's disability increased to 
100 percent disabling as of April 9, 2003, the question 
before the Board is whether there is an earlier date as of 
which entitlement to an increased rating of 100 percent is 
factually ascertainable.  The question then is whether, based 
upon the evidence of record, it is factually ascertainable 
that the veteran's schizophrenia increased in severity in the 
one year prior to the appellant's April 2003 claim for an 
increased rating.  Therefore, the Board may consider the 
period from April 9, 2002, to April 9, 2003, to determine if 
a 100 percent rating was warranted based on the April 2003 
claim for increase.  Any ascertainable increase occurring 
prior to April 2002 would require that the effective date be 
the date of claim in April 2003, and thus the claim for an 
earlier effective date than April 9, 2003, would be denied.  
38 C.F.R. § 3.400 (o)(2) (2007).

Under the criteria for the rating of mental disorders, a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

From April 2002 to April 2003, the record is completely void 
of any medical evidence regarding treatment for the veteran's 
service-connected schizophrenia.

The appellant contends that the effective date should be the 
date of the veteran's initial increased rating claim in July 
1999.  However, the record prior to April 2002 consists of VA 
social work assessments and a May 1999 private medical record 
which reflect that manifestations of the veteran's 
schizophrenia included violent tendencies, bathing in public, 
and laughing to himself.  With respect to his increased 
rating claim, the RO scheduled, and the veteran failed to 
report for, VA examinations in October 2000 and January 2001.  
However, while the Board is sympathetic to the appellant's 
contentions that the veteran was unable to report for VA 
examinations due to his declining psychiatric condition, when 
an examination is scheduled in conjunction with a claim for 
increase, as was the case here, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2007).  The duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The RO obtained a February 2001 VA opinion from 
a staff psychiatrist who reviewed the evidence of record, 
including the private medical record and social work 
assessments, and opined that while he could surmise that the 
veteran was suffering from a psychiatric disorder, it would 
be best for the veteran to be personally evaluated by a 
psychiatrist.  The RO then denied a rating higher than 30 
percent on the basis of the medical evidence at that time, 
and the lack of medical evidence supporting a higher rating.

The Board finds that at no time in the year prior to April 9, 
2003, was an increase in disability commensurate with a 
rating of 100 percent factually ascertainable.  There is no 
competent evidence prior to April 2003, and within one year 
prior to the date of claim for increase, that the veteran had 
total occupational or social impairment due to his 
schizophrenia.  Even after review of the claim file in 
February 2001 a VA psychiatrist opined only that the veteran 
was suffering from a psychological disorder and required 
further evaluation.  Accordingly, there is no evidence which 
would establish that the veteran was entitled to a 100 
percent rating prior to April 9, 2003.

As the evidence does not show that the veteran's 
schizophrenia met the criteria for a 100 percent rating prior 
to April 9, 2003, an earlier effective date for the 100 
percent evaluation is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC

The appellant claims entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  That statute provides that VA shall pay 
benefits to the surviving spouse of a deceased veteran in the 
same manner as if the veteran's death were service-connected 
where the veteran dies, not as the result of his own willful 
misconduct, and the veteran was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318 (2007).

Here, the appellant contends that she is the natural mother 
of the appellant.  She is not his surviving spouse or child.  
As such, she is not a proper party to receive entitlement to 
benefits under 38 U.S.C.A. § 1318 and her claim must be 
denied on that basis.  Therefore, the Board finds that the 
conditions of entitlement found in 38 U.S.C.A. § 1318 are not 
met.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the law is dispositive in the claim 
for DIC pursuant to 38 U.S.C.A. § 1318, that claim must be 
denied.

The appellant also claims DIC due to a service-connected 
death pursuant to 38 U.S.C.A. § 1310.  This decision has 
denied service connection for the cause of the veteran's 
death.  Therefore, the Board finds that entitlement to DIC 
pursuant to 38 U.S.C.A. § 1310 is also not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the appellant's claim for entitlement to 
DIC benefits for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 and the claim is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.

An effective date earlier than April 9, 2003, for the 
assignment of a 100 percent disability rating for 
schizophrenia, for accrued benefit purposes, is denied.

Dependency and Indemnity Compensation (DIC) benefits based on 
service connection for the cause of the veteran's death or 
under 38 U.S.C. § 1318, are denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


